PER CURIAM.
Because appellant failed to object below to the imposition of a statutorily authorized public defender’s lien without prior notice and opportunity to be heard, and because the error is not fundamental under Locke v. State, 719 So.2d 1249 (Fla. 1st DCA 1998), review granted, 760 So.2d 947 (Fla.1999), we affirm. See § 924.051(3), Fla. Stat. (1997). Nevertheless, in accordance with Locke and Dodson v. State, 710 So.2d 159 (Fla. 1st DCA), review granted, 725 So.2d 1110 (Fla.1998), we certify the following question to the Florida Supreme Court as one of great public importance:
WHETHER THE IMPOSITION OF A STATUTORILY AUTHORIZED PUBLIC DEFENDER’S LIEN WITHOUT PRIOR NOTICE AND OPPORTUNITY TO BE HEARD CONSTITUTES FUNDAMENTAL ERROR?
AFFIRMED.
ERVIN, LAWRENCE and BROWNING, JJ., CONCUR.